[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT #127
There are no questions of fact present and no evidence linking Landmark Air Systems, Inc. with the job site in question. There have been no motions filed in opposition by JJ Concrete (the third party plaintiff) to the motion for summary judgment. The motion for summary judgment is granted based upon the following:
1. There is no evidence to show that Landmark Air was present at the job site on the day of the fall by Christopher Rice.
2. The plaintiff, Christopher Rice, has testified that only one other person was present on the day of the fall, and that was Kenneth Wakeman, an employee of New England Oil.
3. Job status records of Landmark Air show that Michael Heise, the only Landmark employee assigned to the site, was not present at the site on March 16, 1994 (the date of the fall).
4. Landmark Air was contracted to install duct-work and presumably would have no involvement with covering the stairway hole.
5. The testimony of Donald Sibilio, who testified that Landmark Air was on the job site on March 16, was erroneous and was contradicted by the testimony of his son, Jeffrey Sibilio, who testified Landmark was not on the site.
KARAZIN, J.